Title: From George Washington to Tobias Lear, 3 April 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon April 3d 1791.

Since my last to you—from George Town—I have, I believe, received your letters of the 23d, 24th, & 27th ult.
Whether a certain Gentleman is the man I conceived him to be, or such a one as is hinted at in the letter you enclosed me, is not yet certain; but, admitting the latter, it is too late to look back.—I cannot be in a less productive situation by the engagement than I was;—the principal disadvantage resulting from it will be, that I can never count upon the payments until they are actually made;—consequently, can never speculate upon the money which I wished to have done.—If I recollect rightly, there is something in Colo. Cannons letter (transmitted to you) concerning the Kanhaway lands—if it is indicative of an intention to let them, or, that he conceives himself empowered to do it, I desire you will inform him of the Sale of them.—
You did well in forwarding the letters from the Western territory, although they were, upon opening of them, found to be laws only.—
Until we can restrain the turbulance and disorderly conduct of our own borderers it will be in vain I fear to expect peace with the Indians,—or that they will govern their own people better than we do our’s.
Mr Jefferson’s ideas with respect to the dispatches for me, is a very good one, & I desire it may be put into execution.—I send you some letters to file, not finding it convenient to be

encumbered with them on my journey.—My best wishes attend Mrs Lear and I am Yr sincere friend and Affectionate Servant,

Go: Washington.

